Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The proposed amendment of February 22, 2022 was filed with a request for consideration under the AFCP 2.0 Pilot Program.  However, as noted on the attached PTOL-2323, the request is improper because a non-broadening amendment to at least one independent claim was not provided.  Note, for example, in the proposed amendment to claim 1, it was deleted that “the concentration of the oxidized and reduced form of the redox pair are comparable”, which would broaden the limitations as to the redox pair, since amounts considered comparable do not have to be provided.  Therefore, the request will be treated under pre-pilot procedure.  Furthermore, even if the proposed amendment was not improper as non-broadening, the changes to claim 1, including removing the option of 2-10 monolayer or sub-monolayer deposit, the redox buffer requirement, the comparable requirement, and the features as to the OPD, would all change the scope of the claim significantly and require more review that provided within the guidelines of the pilot program, and so the request would be treated under pre-pilot procedure for those reasons as well.

Continuation of BOX 3 of PTOL-303: The proposed amendment would raise new issues that would require further consideration and/or search by the Examiner, and thus will not be entered.  Note for example, the proposed changes to claim 1, including removing the option of 2-10 monolayer or sub-monolayer deposit, the redox buffer requirement, the comparable requirement, and the features as to the OPD.

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
(a) as to the arguments as to the 35 USC 112 rejections, the proposed amendment has not been entered as discussed for BOX 3 above, and therefore the arguments are considered as directed to the claims as provided September 13, 2021.  Since the arguments are directed to the claims as proposed to be amended, the rejections are maintained for the reasons given in the Office Action of November 22, 2021.
(b) as to the arguments as to the 35 USC 103 rejections, the proposed amendment has not been entered as discussed for BOX 3 above, and therefore the arguments are considered as directed to the claims as provided September 13, 2021.  As to the argument that Hu article and Panda article do not disclose providing OPD, and that Hu article attaches gold nanoparticles to a surface and then has electroless reduction using H2O2, with a thickness deposit of 45 nm much thickness than a metal monolayer or sub-monolayer, and the present invention not using surface modification or nanoparticle absorption, where surface modification as in Hu article would prevent monolayer formation as claimed, the Examiner notes this argument, however, Hu article and Panda article are also combined with APA as to the suggestion to provide OPD.  While Hu article attaches the initial gold particles to a surface, it still demonstrates how the reduction deposition would apply to the nanoparticles, where APA provides the suggestion to deposit to core particles.  As to the thickness not able to be as claimed, the Examiner notes that while Hu article applies to the layer of gold nanoparticles, the combined suggestion to apply to core particles, where while Hu article has a thicker coating, this is built up over time, such that plating can be stopped earlier.  As to the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718